Case 6:18-cv-00299-JRG Document 137 Filed 07/22/20 Page 1 of 3 PageID #: 3877




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


Intellectual Ventures II LLC,                 §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §    Case No. 6:18-CV-00299-JRG
                                              §
Great West Casualty Company,                  §
                                              §
       Defendant.                             §



      JOINT MOTION TO DISMISS AND STIPULATION OF DISMISSAL WITH
                              PREJUDICE



       Plaintiff Intellectual Ventures II LLC (“IV”) and Defendant Great West Casualty Company

(“Great West”) hereby submit this Joint Motion to Dismiss and Stipulation of Dismissal pursuant

to Federal Rule of Civil Procedure 41(a).

       WHEREAS Count 2 of IV’s First Amended Complaint (No. 6:15-cv-00060-JRG, Dkt. No.

23) and Great West’s Third and Fourth Counterclaims (No. 6:15-cv-00059-JRG, Dkt. No. 38)

regarding U.S. patent No. 8,929,555 were dismissed with prejudice (No. 6:15-cv-00059-JRG, Dkt.

No. 144).

       WHEREAS IV and Great West have executed an agreement that resolves all remaining

matters in controversy in this case.

       Pursuant to Federal Rule of Civil Procedure 41(a), IV and Great West hereby stipulate to

the following:




                                              1
Case 6:18-cv-00299-JRG Document 137 Filed 07/22/20 Page 2 of 3 PageID #: 3878




   (i)     IV’s remaining claims and causes of action against Great West in its First Amended

           Complaint (No. 6:15-cv-00060-JRG, Dkt. No. 23) are dismissed with prejudice in their

           entirety;

   (ii)    Great West’s remaining counterclaims against IV in its Answer to IV’s First Amended

           Complaint, Affirmative Defenses, and Counterclaims (No. 6:15-cv-00059-JRG, Dkt.

           No. 38) are dismissed with prejudice in their entirety; and

   (iii)   Each party shall bear its own fees and costs.

Dated: July 22, 2020



  /s/ Karl Rupp                                      /s/ Irene Yang
  Karl Rupp                                          Harry Lee Gillam, Jr.
  NIX PATTERSON LLP                                  Texas State Bar No. 07921800
  Advancial Building, Suite 1050                     gil@gillamsmithlaw.com
  1845 Woodall Rodgers Freeway                       Gillam & Smith, L.L.P.
  Dallas, Texas 75201                                303 South Washington Avenue
  972.831.1188 – Telephone                           Marshall, Texas 75670
  972.444.0716 – Facsimile                           Telephone: (903) 934-8450
  krupp@nixlaw.com                                   Facsimile: (903) 934-9257

  Derek Gilliland                                    Michael J. Bettinger
  Texas State Bar 24007239                           California State Bar No. 122196
  Of Counsel                                         (Admitted to the E.D. Tex. Bar)
  SOREY LAW FIRM PLLC                                mbettinger@sidley.com
  109 W. Tyler Street                                Irene Yang
  Longview, Texas 75601                              California State Bar No. 245464
  903.212.2822 – Telephone                           (Admitted to the E.D. Tex. Bar)
  903.212.2864 – Facsimile                           irene.yang@sidley.com
  derek@soreylaw.com                                 SIDLEY AUSTIN LLP
                                                     555 California Street, Suite 2000
  Counsel for Plaintiff Intellectual                 San Francisco, CA 94104
  Ventures II LLC                                    Telephone: (415) 772-1200
                                                     Facsimile: (415) 772-7400




                                                2
Case 6:18-cv-00299-JRG Document 137 Filed 07/22/20 Page 3 of 3 PageID #: 3879




                                                   Sharon Lee
                                                   (admitted pro hac vice)
                                                   sharon.lee@sidley.com
                                                   Samuel A. Dillon
                                                   (admitted pro hac vice)
                                                   samuel.dillon@sidley.com
                                                   SIDLEY AUSTIN LLP
                                                   1501 K Street, NW
                                                   Washington, D.C. 20005
                                                   Telephone: (202) 736-8000
                                                   Facsimile: (202) 736-8711

                                                   Andrew T. Langford
                                                   Texas State Bar No. 24087886
                                                   alangford@sidley.com
                                                   SIDLEY AUSTIN LLP
                                                   2021 McKinney Ave, Suite 2000
                                                   Dallas, TX 75206
                                                   Telephone: (214) 981-3300
                                                   Facsimile: (214) 981-3400

                                                   Counsel for Defendant Great West
                                                   Casualty Company


                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record have been served with the foregoing document

by electronic mail on July 22, 2020.


                                                   /s/ Karl Rupp
                                                   Karl Rupp




                                               3
